— Application by the appellant for a writ of error coram nobis to vacate a decision and order of this Court dated October 15, 1984 [104 AD2d 947], which determined an appeal from a judgment of the Supreme Court, Kings County, rendered May 16, 1980.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, it is
Ordered that the application is denied.
The defendant has failed to establish that he was denied the effective assistance of appellate counsel. The defendant points to no argument which counsel could have raised but unreasonably failed to raise on the direct appeal (see, Jones v Barnes, 463 US 745). Mangano, P. J., Bracken, Sullivan and Balletta, JJ., concur.